DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/13/2022 has been considered by Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2021/0056882 A1) in view of Bang et al (US 2014/0239317 A1).

Claim 1, Lee (Fig. 1-10B) discloses a display panel (Fig. 1; wherein figure shows a display panel), comprising a display substrate SB; Fig. 1; Paragraph [0024]) including a display region (AA; Fig. 1; Paragraph [0024]; wherein discloses a display region) and a non-display region (BA; Fig. 1; Paragraph [[024]; wherein discloses a peripheral region outside of the display region), wherein 
the display region (AA; Fig. 1) comprises a plurality of gate lines (110; Fig. 1; Paragraph [0025]) extending in a first direction (E1; Fig. 1; Paragraph [0025]) and a plurality of data lines (210; Fig. 1; Paragraph [0027]) extending in a second direction (E2; Fig. 1), and the plurality of gate lines (110; Fig. 1) intersect the plurality of data lines (210; Fig. 1) to define a plurality of pixel regions (Fig. 2B; Paragraph [0030]); 
the non-display region (BA; Fig. 1) comprises at least one first bonding region (L1 and L2; Fig. 1; wherein discloses pads used for bonding) located on one side of the display region (AA; Fig. 1), and further comprises first connection lines (130 and 120; Fig. 1; Paragraph [0025]) connected to the plurality of gate lines (110; Fig. 1) respectively (CS; Fig. 1) and second connection lines (220; Fig. 1; Paragraph [0027]) connected to the plurality of data lines respectively (210; Fig. 1; Paragraph [0027]); 
at least a part of each first connection line (130; Fig. 1) and at least a part of each second connection line (220; Fig. 1) are used for bonding connection (L1 and L2; Fig. 1), and the part of each first connection line (130; Fig. 1) and the part of each second connection line (220; Fig. 1) used for bonding connection (L1 and L2; Fig. 1) are located in the first bonding region (BA; Fig. 1); 
the display panel (Fig. 1) further comprises at least one chip on film (COF; Fig. 1 and 3A-3B), the chip on film (COF; Fig. 3B) comprises a second bonding region (CH3 and CH4; Fig. 3B) bonded to the first bonding region (L1 and L2; Fig. 1), and further comprises a first region (CH1 and CH2; Fig. 3B) and a second region (CC1 and CC2; Fig. 3B) located between the second bonding region (CH3 and CH4; Fig. 3B) and the first region (CH1 and CH2; Fig. 3B); 
a scanning driving integrated circuitry (GC; Fig. 3A and 3B) and a data driving integrated circuitry (DC; Fig. 3A and 3B) are bonded in the first region (CH1 and CH2; Fig. 3B), the scanning driving integrated circuitry (GC; Fig. 3B) is connected to the second bonding region (CH4; Fig. 3B) via first wirings (CC2; Fig. 3B), and the data driving integrated circuitry (DC; Fig. 3A and 3B) is connected to the second bonding region (CH3; Fig. 3B) via second wirings (CC1; Fig. 3B); and 
the first wirings (CC2; Fig. 3B) and the second wirings (CC1; Fig. 3A) are arranged at different layers (Paragraph [0041]) in the second region (Fig. 3B; wherein figure shows at least a region between driving circuitry and the pad in which the wiring are on different layers).  
Lee does not expressly disclose an orthographic projection of the first region on the display substrate is within the display region of the display substrate.
Bang (Fig. 3-6) discloses an orthographic projection (Fig. 6; wherein figure shows chip on film COF 20 in which a portion which includes a driving circuit is arranged to overlap a display area 10) of the first region (15 and 19; Fig. 4; Paragraph [0068]; Fig. 7A; wherein figure shows a second bonding region 20b, a first region wherein the driving circuit is arranged 19, and second region between the second bonding region 20b and the driving circuit 19) on the display substrate (Paragraph [0022]) is within the display region (10; Fig. 6) of the display substrate (Paragraph [0022]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee’s display panel by applying a different arrangement of the chip on film (COF), as taught by Bang, so to use a display panel with a different arrangement of the chip on film for providing a method of manufacturing a display device includes bonding the flexible circuit to the substrate formed with a pixel array without protruding beyond an edge of the substrate (Paragraph [0022]).

Claim 2, Lee (Fig. 1-10B) discloses wherein a plurality of bonding electrodes (CH3 and CH4; Fig. 3B; L1 and L2; Fig. 1) is arranged in the second bonding region (CH3 and CH4; Fig. 3B) and comprises first bonding electrodes (CH4; Fig. 3B) and second bonding electrodes (CH3; Fig. 3B), the first bonding electrodes (CH4; Fig. 3B) are connected to the first wirings respectively (CC2; Fig. 3B), the second bonding electrodes (CH3; Fig. 3B) are connected to the second wirings 5Serial No.: UnknownAtty. Dkt. No. BOED1235PUSArespectively (CC1; Fig. 3B), and the first bonding electrodes (CH4; Fig. 3B) and the second bonding electrodes (CH3; Fig. 3B) are located on a same side of the chip on film (COF; Fig. 3A and 3B; wherein figure 3B shows connection structures arranged on the same side of COF).  

Claim 4, Lee (Fig. 1-10B) discloses wherein the scanning driving integrated circuitry (GC; Fig. 3A) and the data driving integrated circuitry (DC; Fig. 3A) are located on a same side (Fig. 3B; wherein figure shows GC and DC on the top side of COF) of the chip on film (COF; Fig. 3A and 3B), and the plurality of bonding electrodes (CH4 and CH3; Fig. 3B) is located on the other side (Fig. 3B; wherein figure shows connection CH3 and CH4 at the bottom of the COF to connect to the bonding pads (D1-D3 and G) shown in figure 1) of the chip on film (COF; Fig. 2B); 
the chip on film (COF; Fig. 3B) further comprises a third region (CH2 and CH1; Fig. 3B) located between the first region (GC and DC; Fig. 3B) and the second region (CC1 and CC2; Fig. 3B) and a fourth region (CH4 and CH3; Fig. 3B) located between the second bonding region (D1-D3 and G; Fig. 1) and the second region (CC1 and CC2; Fig. 3B), the third region (CH2 and CH1; Fig. 3B) is provided with a first via hole (Paragraph [0040-0041]), and the fourth region (CH4 and CH3; Fig. 3B) is provided with a second via hole (Paragraph [0042]); 6Serial No.: UnknownAtty. Dkt. No. BOED1235PUSA PIUS2022242CN 
a third wiring (CH2, CC2, and CH4; Fig. 3B) comprises a first segment (CC2; Fig. 3B) connecting a first driving integrated circuitry (GC; Fig. 3B) and the second via hole (CH4; Fig. 3), and a second segment (CH4; Fig. 3B) connecting the first segment (CC2; Fig. 3B) and the second bonding region (G; Fig. 1) through the second via hole (CH4; Fig. 3B); 
a fourth wiring (CH1, CC1, and CH3; Fig. 3B) comprises a third segment (CC1; Fig. 3B) connecting the second bonding region (CH3; Fig. 3B; D1-D3; Fig. 1) and the first via hole (CH1; Fig. 3B) and a fourth segment (CH1; Fig. 3B) connecting the third segment (CC1; Fig. 3B) and a second driving integrated circuitry (DC; Fig. 3B) through the first via hole (CH1; Fig. 3B), and the first segment (CC2; Fig. 3B) and the third segment (CC1; Fig. 3B) are arranged at different layers (Fig. 3B; wherein figure shwos CC1 and CC2 on different layers); and 
the third wiring is the first wiring (CH2, CC2, and CH4; Fig. 3B), the fourth wiring is the second wiring (CH1, CC1, and CH3; Fig. 3B), the first driving integrated circuitry is the scanning driving integrated circuitry (GC; Fig. 3B; Paragraph [0039]), and the second driving integrated circuitry is the data driving integrated circuitry (DC; Fig. 3B; Paragraph [0039]); or 
the third wiring is the second wiring, the fourth wiring is the first wiring, the first driving integrated circuitry is the data driving integrated circuitry, and the second driving integrated circuitry is the scanning driving integrated circuitry.  

Claim 12, Lee (Fig. 1-10B) discloses a display device (Paragraph [0045]; wherein discloses a display device), comprising the display panel according claim 1 (see rejection to claim1 above).

Claims 3, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2021/0056882 A1) in view of Bang et al (US 2014/0239317 A1) as applied to claims 1 and 2 above, and further in view of Min et al (US 2019/0244906 A1).

Claim 3, Lee in view of Bang discloses the display panel according to claim 2.
Lee in view of Bang does not expressly disclose wherein the plurality of bonding electrodes are located on the same side of the chip on film as the scanning driving integrated circuitry and the data driving integrated circuitry; 
a third wiring is located on the same side of the chip on film as the scanning driving integrated circuitry and the data driving integrated circuitry; 
the chip on film further comprises a third region located between the first region and the second region and a fourth region located between the second bonding region and the second region, the third region is provided with a first via hole, and the fourth region is provided with a second via hole; 
a fourth wiring comprises a first segment connected to the second bonding region, a second segment connected to a target driving integrated circuitry and a third segment connected to the second segment through the first via hole and connected to the first segment through the second via hole, and the second segment and the first segment are located on the same side of the chip on film as the third wiring; and 
the third wiring is the first wiring, the fourth wiring is the second wiring, and the target driving integrated circuitry is the data driving integrated circuitry; or 
the third wiring is the second wiring, the fourth wiring is the first wiring, and the target driving integrated circuitry is the scanning driving integrated circuitry.  
Min (Fig. 1-21) discloses wherein the plurality of bonding electrodes (164 and 154; Fig. 7; Paragraph [0058]) are located on the same side of the chip on film (100; Fig. 1; Paragraph [0028]) as the scanning driving integrated circuitry (310 or 320; Fig. 9, 10, and 12; Paragraph [0034]; wherein discloses can include a gate driver connected to gate lines) and the data driving integrated circuitry (310 or 320; Fig. 9, 10, and 12; Paragraph [0034]; wherein discloses can include a source driver connected to source lines); 
a third wiring (160 and 160; Fig. 7; Paragraph [0099]) is located on the same side of the chip on film (100; Fig. 1; Paragraph [0028]) as the scanning driving integrated circuitry (310 or 320; Fig. 9, 10, and 12; Paragraph [0034]; wherein discloses can include a gate driver connected to gate lines) and the data driving integrated circuitry (310 or 320; Fig. 9, 10, and 12; Paragraph [0034]; wherein discloses can include a source driver connected to source lines); 
the chip on film (100; Fig. 1; Paragraph [0028]) further comprises a third region (Fig. 7 and 8; wherein figure shows a region between semiconductor chip and a wiring region which contains a via hole) located between the first region (PG1 and PG2; Fig. 7) and the second region (160; Fig. 7) and a fourth region (160V; Fig. 13) located between the second bonding region (BR2; Fig. 7; 184; Fig. 7 and 13) and the second region (160; Fig. 7 and 13), the third region is provided with a first via hole (150v1 and 250v1; Fig. 7 and 8; wherein figure shows a region between semiconductor chip and a wiring region which contains a via hole), and the fourth region (160V; Fig. 13)  is provided with a second via hole (Paragraph [0105]); 
a fourth wiring (150 and 250; Fig. 7 and 8) comprises a first segment (150 and 250; Fig. 7; wherein figure shows wiring arranged between via 150v2 or 250v2 and pad 154 or 254) connected to the second bonding region (BR2, 154, and 254; Fig. 7), a second segment (150 and 250; Fig. 7; wherein figure shows wiring arranged between via 150v1 or 250v1 and pad 152 or 252) connected to a target driving integrated circuitry (310 or 320; Fig. 9 and 10) and a third segment (154 or 254; Fig. 8) connected to the second segment (150 and 250; Fig. 7; wherein figure shows wiring arranged between via 150v1 or 250v1 and pad 152 or 252) through the first via hole (150v1 or 250v1; Fig. 7 and 8) and connected to the first segment (150 and 250; Fig. 7; wherein figure shows wiring arranged between via 150v2 or 250v2 and pad 154 or 254) through the second via hole (150v2 or 250v2; Fig. 7 and 8), and the second segment (150 and 250; Fig. 7; wherein figure shows wiring arranged between via 150v1 or 250v1 and pad 152 or 252) and the first segment (150 and 250; Fig. 7; wherein figure shows wiring arranged between via 150v2 or 250v2 and pad 154 or 254) are located on the same side (Fig. 7) of the chip on film (100; Fig. 1; Paragraph [0028]) as the third wiring (160 or 260; Fig. 7); and 
the third wiring is the first wiring (160 or 260; Fig. 7), the fourth wiring is the second wiring (150 and 250; Fig. 7 and 8), and the target driving integrated circuitry is the data driving integrated circuitry (310 or 320; Fig. 9, 10, and 12; Paragraph [0034]; wherein discloses can include a source driver connected to source lines); or 
the third wiring is the second wiring (160 or 260; Fig. 7), the fourth wiring is the first wiring (150 and 250; Fig. 7 and 8), and the target driving integrated circuitry is the scanning driving integrated circuitry (310 or 320; Fig. 9, 10, and 12; Paragraph [0034]; wherein discloses can include a gate driver connected to gate lines).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee in view of Bang’s display panel by applying a semiconductor package, as taught by Min, so to use a display panel with a semiconductor package for providing a compact semiconductor package, such as a COF semiconductor package and a display device including the COF semiconductor package (Paragraph [0004]).

Claim 11, Lee in view of Bang discloses the display panel according to claim 1.
Lee in view of Bang does not expressly disclose wherein two scanning driving integrated circuitries respectively arranged on two adjacent chip on films are connected to each other via a scanning input/output signal line, and two data driving integrated 8Serial No.: UnknownAtty. Dkt. No. BOED1235PUSAcircuitries respectively arranged on two adjacent chip on films are connected to each other via a data input/output signal line.  
Min (Fig. 1-21) discloses wherein two scanning driving integrated circuitries (310 or 320; Fig. 1; Paragraph [0034]) respectively arranged on two adjacent chip on films (Fig. 1; wherein figure shows at least four sets of drivers respectively arranged on films) are connected to each other via a scanning input/output signal line (144 and 244; Fig. 2; Paragraph [0030]), and two data driving integrated 8Serial No.: UnknownAtty. Dkt. No. BOED1235PUSAcircuitries(310 or 320; Fig. 1; Paragraph [0034]) respectively arranged on two adjacent chip on films (Fig. 1; wherein figure shows at least four sets of drivers respectively arranged on films) are connected to each other via a data input/output signal line (144 and 244; Fig. 2; Paragraph [0030]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee in view of Bang’s display panel by applying a semiconductor package, as taught by Min, so to use a display panel with a semiconductor package for providing a compact semiconductor package, such as a COF semiconductor package and a display device including the COF semiconductor package (Paragraph [0004]).

Claim 13, Lee in view of Bang discloses the display device according to claim 12.
Lee in view of Bang does not expressly disclose further comprising a power management integrated circuitry and a timing sequence control circuitry, wherein the power management integrated circuitry is configured to apply an operation voltage to the timing sequence control circuitry, the timing sequence control circuitry is configured to apply a timing sequence signal to the chip on film, and the power management integrated circuitry is further configured to apply a digital voltage signal and an analog voltage signal to the chip on film.  
Min (Fig. 1-21) discloses further comprising a power management integrated circuitry and a timing sequence control circuitry (Paragraph [0031]; wherein discloses driver chips IC that may apply power and signals at the same time to the semiconductor packages 100), wherein the power management integrated circuitry is configured to apply an operation voltage to the timing sequence control circuitry (Paragraph [0031]; wherein discloses driver chips IC that may apply power and signals at the same time to the semiconductor packages 100), the timing sequence control circuitry is configured to apply a timing sequence signal (Paragraph [0031]; wherein discloses driver chips IC that may apply power and signals at the same time to the semiconductor packages 100) to the chip on film (100; Fig. 1), and the power management integrated circuitry is further configured to apply a digital voltage signal and an analog voltage signal (Paragraph [0031]; wherein discloses driver chips IC that may apply power and signals at the same time to the semiconductor packages 100) to the chip on film (100; Fig. 1).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee in view of Bang’s display panel by applying a semiconductor package, as taught by Min, so to use a display panel with a semiconductor package for providing a compact semiconductor package, such as a COF semiconductor package and a display device including the COF semiconductor package (Paragraph [0004]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2021/0056882 A1) in view of Bang et al (US 2014/0239317 A1) as applied to claim 2 above, and further in view of Kim et al (US 2016/0027398 A1).

Claim 5, Lee in view of Bang discloses the display panel according to claim 2.
Lee in view of Bang does not expressly disclose wherein the plurality of bonding electrodes and a first driving integrated circuitry are located on the same side of the chip on film, and a second driving integrated circuitry is located on the other side of the chip on film; 
a third wiring is located on the same side of the chip on film as the plurality of bonding electrodes and the first driving integrated circuitry; 
the chip on film further comprises a third region located between the first region and the second region and a fourth region located between the second bonding region and the second region, and the fourth region is provided with a third via hole; 
a fourth wiring comprises a first segment connecting the second driving integrated circuitry and the third via hole and a second segment connecting the first segment and the second bonding region through the third via hole; and the 
third wiring is the first wiring, the fourth wiring is the second wiring, the first driving integrated circuitry is the scanning driving integrated circuitry, and the second driving integrated circuitry is the data driving integrated circuitry; or 
the third wiring is the second wiring, the fourth wiring is the first wiring, the first driving integrated circuitry is the data driving 7Serial No.: UnknownAtty. Dkt. No. BOED1235PUSAintegrated circuitry, and the second driving integrated circuitry is the scanning driving integrated circuitry.  
Kim (Fig. 1-15) discloses wherein the plurality of bonding electrodes (P1-P6; Fig. 11) and a first driving integrated circuitry (GIC; Fig. 11) are located on the same side (Fig. 11; Paragraph [0110]) of the chip on film (210; Fig. 1), and a second driving integrated circuitry (SIC; Fig. 10) is located on the other side (Fig. 10; Paragraph [0110]) of the chip on film (210; Fig. 1); 
a third wiring (GT1 and GT2; Fig. 11) is located on the same side (Fig. 11; Paragraph [0119]) of the chip on film (100; Fig. 1; Paragraph [0028]) as the plurality of bonding electrodes (P3 and P6; Fig. 11) and the first driving integrated circuitry (GIC; Fig. 11); 
the chip on film (100; Fig. 1; Paragraph [0028]) further comprises a third region located (Fig. 9; wherein figure shows part of wiring which is between driving circuit and angled wiring) between the first region (GIC and SIC; Fig. 9) and the second region (Fig. 9; wherein figure shows angled wiring) and a fourth region (HP1-HP4; Fig. 9) located between the second bonding region (P1-P6; Fig. 9) and the second region (Fig. 9; wherein figure shows angled wiring), and the fourth region (HP1-HP4; Fig. 9) is provided with a third via hole (HP1-HP4; Fig. 10; Paragraph [0051]); 
a fourth wiring (ST1-ST4; Fig. 10; P1, P2, P4, and P5; Fig. 9) comprises a first segment (ST1-ST4; Fig. 10) connecting the second driving integrated circuitry (SIC; Fig. 10) and the third via hole (HP1-HP4; Fig. 10) and a second segment (P1, P2, P4, and P5; Fig. 9 and 11) connecting the first segment (ST1-ST4; Fig. 10) and the second bonding region (P1, P2, P4, and P5; Fig. 9 and 11) through the third via hole (HP1-HP4; Fig. 10); and the 
third wiring is the first wiring (GT1 and GT2; Fig. 11), the fourth wiring is the second wiring (ST1-ST4; Fig. 10; P1, P2, P4, and P5; Fig. 9), the first driving integrated circuitry is the scanning driving integrated circuitry (GIC; Fig. 11), and the second driving integrated circuitry is the data driving integrated circuitry (SIC; Fig. 10); or 
the third wiring is the second wiring (ST1-ST4; Fig. 10; P1, P2, P4, and P5; Fig. 9), the fourth wiring is the first wiring (GT1 and GT2; Fig. 11), the first driving integrated circuitry is the data driving 7Serial No.: UnknownAtty. Dkt. No. BOED1235PUSAintegrated circuitry (SIC; Fig. 10; Paragraph [0106]), and the second driving integrated circuitry is the scanning driving integrated circuitry (GIC; Fig. 11; Paragraph [0106]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee in view of Bang’s display panel by applying a display driver arrangement, as taught by Kim, so to use a display panel with a display driver arrangement for providing the gate driving chip GIC and the source driving chip SIC are formed in a single package so that the number of the packages is reduced. Therefore, the manufacturing cost may be reduced (Paragraph [0152]).

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2021/0056882 A1) in view of Bang et al (US 2014/0239317 A1) as applied to claim 1 above, and further in view of Shin (US 2020/0348573 A1).

Claim 6, Lee in view of Bang discloses the display panel according to claim 1.
Lee in view of Bang does not expressly disclose wherein the second bonding region comprises a plurality of repetition units, and each repetition unit comprises a first low level signal electrode, at least one first bonding electrode and at least one second bonding electrode.  
Shin (Fig. 1-16) discloses wherein the second bonding region (BA; Fig. 5) comprises a plurality of repetition units (111 and 112; Fig. 5), and each repetition unit (111 and 112; Fig. 5) comprises a first low level signal electrode (PA3; Fig. 5; Paragraph [0094]; wherein discloses supplying common voltage Vcom to pad PA3), at least one first bonding electrode (PA1; Fig. 5) and at least one second bonding electrode (PA2; Fig. 5).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee in view of Bang’s display panel by applying a third signal pad, as taught by Shin, so to use a display panel with a third signal pad for providing a display device and a method of manufacturing the same according to the present invention may form signal pads for providing signals, other than a data signal, only on the left or right side of data pads (Paragraph [0171]).

Claim 7, Shin (Fig. 1-16) discloses wherein each repetition unit (111; Fig. 6) comprises P first bonding electrodes (PA11-PA14; Fig. 6) and Q second bonding electrodes (PA21-PA24; Fig. 6), and P and Q are each a positive integer (Fig. 6; wherein figure shows at least four pads).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee in view of Bang’s display panel by applying a third signal pad, as taught by Shin, so to use a display panel with a third signal pad for providing a display device and a method of manufacturing the same according to the present invention may form signal pads for providing signals, other than a data signal, only on the left or right side of data pads (Paragraph [0171]).

Claim 8, Shin (Fig. 1-16) discloses wherein the chip on film (200p; Fig. 4) further comprises first low level signal lines (LD3; Fig. 7 and 8) connected to the first low level signal electrodes respectively (PL3; Fig. 5 and 6), 
wherein the first low level signal line is arranged at a same layer as the first wiring in the second region and electrically connected to the scanning driving integrated circuitry; or 
the first low level signal line (LD3; Fig. 8) is arranged at a same layer as the second wiring (LD21-LD24; Fig. 8) in the second region (200p; Fig. 1) and electrically connected to the data driving integrated circuitry (220; Fig. 1).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee in view of Bang’s display panel by applying a third signal pad, as taught by Shin, so to use a display panel with a third signal pad for providing a display device and a method of manufacturing the same according to the present invention may form signal pads for providing signals, other than a data signal, only on the left or right side of data pads (Paragraph [0171]).

Claim 9, Lee in view of Bang discloses the display panel according to claim 1.
Lee in view of Bang does not expressly disclose wherein the first bonding region comprises a plurality of second low level signal electrodes, Z signal transmission lines are arranged between two adjacent second low level signal electrodes, and the Z signal transmission lines comprise the first connection lines and/or the second connection lines.  
Shin (Fig. 1-16) discloses wherein the first bonding region (BA; Fig. 7) comprises a plurality of second low level signal electrodes (LD3; Fig. 7), Z signal transmission lines (LD1 and LD2; Fig. 7) are arranged between two adjacent second low level signal electrodes (LD3; Fig. 7; wherein figure shows a plurality of electrodes LD2 and LD3 arranged between two adjacent low level signal electrode LD3), and the Z signal transmission lines comprise the first connection lines (LD1; Fig. 7) and/or the second connection lines (LD2; Fig. 7).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee in view of Bang’s display panel by applying a third signal pad, as taught by Shin, so to use a display panel with a third signal pad for providing a display device and a method of manufacturing the same according to the present invention may form signal pads for providing signals, other than a data signal, only on the left or right side of data pads (Paragraph [0171]).

Claim 10, Shin (Fig. 1-16) discloses wherein the Z signal transmission lines (LD1 and LD2; Fig. 7) comprise X first connection lines (LD1; Fig. 7) and Y second connection lines (LD2; Fig. 7), and X and Y are each a positive integer (Fig. 8; wherein figure shows at least four connection lines).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee in view of Bang’s display panel by applying a third signal pad, as taught by Shin, so to use a display panel with a third signal pad for providing a display device and a method of manufacturing the same according to the present invention may form signal pads for providing signals, other than a data signal, only on the left or right side of data pads (Paragraph [0171]).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2021/0056882 A1) in view of Bang et al (US 2014/0239317 A1) as applied to claim 1 above, and further in view of Lee et al (US 2014/0152938 A1).

Claim 14, Lee discloses a method for driving (Paragraph [0054]) the display panel (Fig. 1) according to claim 1 (See rejection to claim 1 above).
Lee in view of Bang does not expressly disclose comprising:
applying, by the scanning driving integrated circuitry on the at least one chip on film, a gate scanning signal to each gate line through the corresponding first wiring, the second bonding region, the first bonding region and the corresponding first connection line sequentially in a time division manner; and 
in the case that the gate scanning signal is applied to one gate line, applying, by the data driving integrated circuitry on the at least one chip on film, a data signal to each data line through the corresponding second wiring, the second bonding region, the first bonding region and the corresponding second connection line sequentially.  
Lee (Fig. 1-5) discloses comprising:
applying (VGL1-VGL5; Fig. 5), by the scanning driving integrated circuitry (GIC; Fig. 3) on the at least one chip on film (COF; Fig. 3), a gate scanning signal (VGL1-VGL5; Fig. 5) to each gate line (G1-G5; Fig. 4) through the corresponding first wiring (Fig. 3; wherein figure shows wiring from gate driver circuit GIC), the second bonding region (Paragraph [0029]; wherein discloses chip on film COF is bonded to display panel), the first bonding region (Paragraph [0029]; wherein discloses chip on film COF is bonded to display panel) and the corresponding first connection line (VG1-VG5; Fig. 4) sequentially in a time division manner (Fig. 5; wherein figure shows sequentially in a time division manner); and 
in the case that the gate scanning signal (VGL1 & G1; Fig. 5) is applied to one gate line (G1; Fig. 4 and 5), applying (Fig. 5), by the data driving integrated circuitry (SIC; Fig. 3) on the at least one chip on film (COF; Fig. 3), a data signal (Fig. 5) to each data line (D1-D4; Fig. 5) through the corresponding second wiring (Fig. 3; wherein figure shows wiring from source driver circuit SIC), the second bonding region (Paragraph [0029]; wherein discloses chip on film COF is bonded to display panel), the first bonding region (Paragraph [0029]; wherein discloses chip on film COF is bonded to display panel) and the corresponding second connection line (D1-D4; Fig. 4) sequentially (Fig. 5; wherein figure shows sequentially applying data signals for each gate line signal being applied).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee in view of Bang’s display panel by applying a driving method, as taught by Lee, so to use a display panel with a driving method for providing a liquid crystal display and a method for manufacturing the same capable of reducing a bezel size (Paragraph [0007]). 

Claim 15, Lee (US 2014/0152938 A1) (Fig. 1-5) discloses wherein two (Fig. 2; wherein figure shows eight integrated circuits) scanning driving integrated circuitries (GIC; Fig. 3) respectively arranged on two adjacent (Fig. 2; wherein figure shows eight integrated circuits) chip on films (COF; Fig. 3) are connected to each other (12; Fig. 1 and 2; Paragraph [0032]; wherein timing controller sends control signal to the GIC and SIC) via a scanning input/output signal line (Fig. 2 and 3; wherein figure shows opposite edge of COF is connected to PCB to receive signals from timing controller), and two (Fig. 2; wherein figure shows eight integrated circuits) data driving integrated circuitries (SIC; Fig. 3) respectively arranged on two adjacent (Fig. 2; wherein figure shows eight integrated circuits) chip on films (COF; Fig. 3) are connected to each other via a data input/output signal line (Fig. 2 and 3; wherein figure shows opposite edge of COF is connected to PCB to receive signals from timing controller), 
wherein the applying (VGL1-VGL5; Fig. 5), by the scanning driving integrated circuitry (GIC; Fig. 3) on the at least one chip on film (COF; Fig. 3), a gate scanning signal (VGL1-VGL5; Fig. 5) to each gate line (G1-G5; Fig. 4) through the corresponding first wiring (Fig. 3; wherein figure shows wiring from gate driver circuit GIC), the second bonding region (Paragraph [0029]; wherein discloses chip on film COF is bonded to display panel), the first bonding region (Paragraph [0029]; wherein discloses chip on film COF is bonded to display panel) and the corresponding first connection line (VG1-VG5; Fig. 4) sequentially in a time division manner (Fig. 5; wherein figure shows sequentially in a time division manner) comprises: 
after a gate scanning signal (VGL1; Fig. 5) has been applied by a scanning driving circuitry (GIC; Fig. 3) on a first chip on film (COF; Fig. 3) to a first gate line through the corresponding first wiring (Fig. 3; wherein figure shows wiring from gate driver circuit GIC), the second bonding region (Paragraph [0029]; wherein discloses chip on film COF is bonded to display panel), the first bonding region (Paragraph [0029]; wherein discloses chip on film COF is bonded to display panel) and the corresponding first connection line (VG1-VG5; Fig. 4) sequentially in a time division manner (Fig. 5; wherein figure shows sequentially in a time division manner), transmitting, by the first chip on film (Fig. 2; wherein figure shows eight integrated circuits), a scanning on signal to a second chip on film (Fig. 2; wherein figure shows eight integrated circuits) through the scanning input/output signal line (Fig. 2 and 3; wherein figure shows opposite edge of COF is connected to PCB to receive signals from timing controller), the first chip on film and the second chip on film being two adjacent chip on films (Fig. 2; wherein figure shows eight integrated circuits which are adjacent to each other), the first gate line (G1; Fig. 4) being a gate line electrically connected to the scanning driving circuitry (GIC; Fig. 3) in the first chip on film (Fig. 2; Paragraph [0057]; wherein discloses left side GIC applying G1 signal); and 
after the second chip on film (Fig. 2) has received the scanning on signal (Fig. 2 and 3; wherein figure shows opposite edge of COF is connected to PCB to receive signals from timing controller), applying (G2; Fig. 5 and 6), by a scanning driving circuitry (GIC; Fig. 3) in the second chip on film (Fig. 2; Fig. 6; Paragraph [0057]; wherein discloses right side GIC applying G2 signal), a gate scanning signal to a second gate line (G2; Fig. 5) through the corresponding first wiring (Fig. 3; wherein figure shows wiring from gate driver circuit GIC), the second bonding region (Paragraph [0029]; wherein discloses chip on film COF is bonded to display panel), the first bonding region (Paragraph [0029]; wherein discloses chip on film COF is bonded to display panel) and the corresponding first connection line (VG1-VG5; Fig. 4) sequentially in a time division manner (Fig. 5; wherein figure shows sequentially in a time division manner), the second gate line (G2; Fig. 6) being a gate line electrically connected to the scanning driving circuitry (GIC; Fig. 3) in the second chip on film (Fig. 2; Paragraph [0057]; wherein discloses right side GIC applying G2 signal).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee in view of Bang’s display panel by applying a driving method, as taught by Lee, so to use a display panel with a driving method for providing a liquid crystal display and a method for manufacturing the same capable of reducing a bezel size (Paragraph [0007]). 

Claim 16, Lee (US 2014/0152938 A1) (Fig. 1-5) discloses wherein the applying (Fig. 5), by the data driving integrated circuitry (SIC; Fig. 3) on the at least one chip on film (COF; Fig. 3), the data signal (Fig. 5) to each data line (D1-D4; Fig. 5) through the corresponding second wiring (Fig. 3; wherein figure shows wiring from source driver circuit SIC), the second bonding region (Paragraph [0029]; wherein discloses chip on film COF is bonded to display panel), the first bonding region (Paragraph [0029]; wherein discloses chip on film COF is bonded to display panel) and the corresponding second connection line (D1-D4; Fig. 4) sequentially (Fig. 5; wherein figure shows sequentially applying data signals for each gate line signal being applied) comprises: 
after the data signal (D1-D4; Fig. 5) has been applied by a data driving circuitry (SIC; Fig. 3) on a first chip on film (Fig. 2; wherein figure shows eight integrated circuits) to a first data line (D1; Fig. 4) through the corresponding second wiring (Fig. 3; wherein figure shows wiring from source driver circuit SIC), the second bonding region (Paragraph [0029]; wherein discloses chip on film COF is bonded to display panel), the first bonding region (Paragraph [0029]; wherein discloses chip on film COF is bonded to display panel) and the corresponding second connection line (D1-D4; Fig. 4) sequentially (Fig. 5; wherein figure shows sequentially applying data signals for each gate line signal being applied), transmitting, by the first chip on film (SIC; Fig. 3 and 2), a data on signal (Fig. 2 and 3; wherein figure shows opposite edge of COF is connected to PCB to receive signals from timing controller) to a second chip on film (Fig. 2; wherein figure shows eight integrated circuits) through the data input/output signal line (Fig. 2 and 3; wherein figure shows opposite edge of COF is connected to PCB to receive signals from timing controller), the first data line (D1; Fig. 4) being a data line electrically connected to the data driving circuitry in the first chip on film (SIC; Fig. 3); and 
after the second chip on film (Fig. 2; wherein figure shows eight integrated circuits) has received the data on signal (Fig. 2 and 3; wherein figure shows opposite edge of COF is connected to PCB to receive signals from timing controller), applying, by a data driving circuitry (SIC: Fig. 3) in the second chip on film (Fig. 2; wherein figure shows eight integrated circuits), a data signal to a second data line (Dm; Fig. 2) through the corresponding second wiring(Fig. 3; wherein figure shows wiring from source driver circuit SIC), the second bonding region (Paragraph [0029]; wherein discloses chip on film COF is bonded to display panel), the first bonding region (Paragraph [0029]; wherein discloses chip on film COF is bonded to display panel) and the corresponding second connection line (D1-D4; Fig. 4) sequentially (Fig. 5; wherein figure shows sequentially applying data signals for each gate line signal being applied), the second data line being a data line electrically (Dm; Fig. 2) connected to the data driving circuitry (SIC; Fig. 3) in the second chip on film (Fig. 2; wherein figure shows eight integrated circuits).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee in view of Bang’s display panel by applying a driving method, as taught by Lee, so to use a display panel with a driving method for providing a liquid crystal display and a method for manufacturing the same capable of reducing a bezel size (Paragraph [0007]). 


Response to Arguments
Applicant's arguments with respect to claims 1-16 have been considered but are moot in view of the new ground(s) of rejection. 
In view of arguments, the references of Lee et al (US 2021/0056882 A1), Bang et al (US 2014/0239317 A1), Min et al (US 2019/0244906 A1), Kim et al (US 2016/0027398 A1), Shin (US 2020/0348573 A1), and Lee et al (US 2014/0152938 A1) have been used for new ground rejection.
Claim 1 is rejected in view of newly discovered reference(s) to Bang et al (US 2014/0239317 A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        08/16/2022